Title: Richard Cranch to John Adams, 24 May 1787
From: Cranch, Richard
To: Adams, John


        
          Braintree May 24th. 1787
          My dear Bror.
        
        I herewith send you the News-Papers by which you will see the state of our publick proceedings. Our most excellent Governor Mr. Bowdoin is to be left out this Year—Mr Hancock will doubtless succeed him. Strenuous efforts have been made at the present Election to get a Genl. Court that will suit the minds of the Insurgents and their Friends—Many good Men, however, will be chosen into both Branches, who will, I hope, stem the Current in some degree and support in some measure the Dignity of Government. Our excellent Friend Doctr. Tufts is one of them. I am left out—the ostensible reason is my belonging to the Court of Com: Pleas, which Court the Populace want to have abolished, and many People now pretend that it is inconsistant with the spirit of the Constitution that any Justice of that Court should have a Seat in the Legislative Body or Council, and they are generally left out this year. The following Gentlemen who are Justices of that Court and were of the Senate and Council last year are not chosen this year. Vizt: Spooner & Durfee from Bristol County; Gill, Ward & Baker from Worcester; Prescot and Fuller from Middlesex; Holton and S: Philips junr. (the late President of Senate) from Essex; Freeman from Barnstable; Wells from York; Cranch &c.
        Your most excellent Book (for one of which I thank you) is eagarly read by Gentlemen of all the learned Professions here. It came to America at a very critical Moment just before the Meeting of the grand Convention at Philadelphia for revising and amending the Confederation, when the Subject matter of your Book will naturally be much talked of, and attended to by many of the greatest States-men from all parts of the United States. I have my self conversed with many Gentlemen here of the first Rank for Learning and Abilities, who, after reading your Book with great attention, gave it as their Opinion that you have supported your System of the Ballance in a most masterly manner. I find that the Litterati themselves are amazed at the vastness of your Reading on the Subject of Legislation and Government, from which you have been enabled so fully to bring your Theory to the Test of historical Facts, and to shew that the Continuance and Steadiness of every free Government, of any large extent, has been and must be in a just Proportion to the Perfection or Imperfection of that Ballance between the Powers of Government which you have so clearly and fully pointed out.
        The Young Gentlemen of the Class who are to take their Degree next Commencement have petitioned for a private Commencement on account of the present Difficulty of raising money enough to defray the necessary charges of their Education, but their Petition was rejected so far as respected a private Commencement. The Corporation and Overseers Ordered, however, that the greatest œconomy should be observed, so as to save all needless Expences on that Occasion. It was Ordered that no [families] should give any Entertainment out of Colledge un[less the] Parents lived in Cambridge—that a cold Collation in a frugal Stile at their Chambers should be all that should be provided on that Occasion—That no new Suits of Clothes should be procured for that Day, but that the Schollars should all appear in their Black Gowns—That three Dollars of the Sum formerly paid towards the publick Dinner by each Schollar who took his Degree, should be remitted this Year &c. I suppose the Class will be satisfied with those Regulations. I hear that your very worthy and amiable Son is to deliver an English Oration on that Day; And my Son is to bear a part in a publick Conference on the necessity of having three independant Powers in Government, each having a negative on the others.— Please to present my best Regards to your most amiable Friend, and to Col: Smith and his Lady. I am with Sentiments of the highest Esteem your obliged and affectionate Brother—
        Richard Cranch
        
        We are all well in the several connected Families, and earnestly wish to see you safely returned to Braintree again, of which your late Letters give us the pleasing Prospect.
          Mrs. Cranch wrote to Sister Adams by Capt. Barnard who sailed on Monday [last].
          P:S. Since writing the [above] I find Mrs. Cranch’s Letter, (which was given to the Pilot by Uncle Smith after the Ship was gone down) came back again rumpled and dirty as you will see, and I have now enclosed it in the Pacquet.
        
      